

EXHIBIT 10.2


SECOND AMENDMENT TO THE FACILITIES, SUPPORT SERVICES, AND BUSINESS AGREEMENT


THIS SECOND AMENDMENT TO THE FACILITIES, SUPPORT SERVICES AND BUSINESS AGREEMENT
dated as of November 12, 2013 (this “Amendment”) between Tecogen Inc., a
Delaware corporation (“Tecogen”), and American DG Energy Inc., a Delaware
corporation (“ADG Energy”).


WHEREAS, Tecogen and ADG Energy are parties to a Facilities, Support Services
and Business Agreement, dated July 1, 2012 (the “Agreement”);


WHEREAS, Section 1(g) of the Agreement provides that ADG Energy shall be granted
exclusive representation rights to the Tecogen Cogeneration Product in the New
England States;


WHEREAS, Tecogen and ADG Energy wish to amend the agreement to allow Tecogen to
appoint additional representation in the New England States;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:


1.
Section 1(g) of the Agreement is hereby replaced in its entirety to read as
follows:



(g)    Exclusivity: In the New England States ADG Energy shall have the right to
purchase Cogeneration products directly from Tecogen as described in the
agreement so long as the ADG Energy’s intended use is to retain long-term
ownership of the Cogeneration product and utilize it for the production and sale
of electricity and thermal energy (i.e., ADG Energy “On-Site Utility” energy
projects). Tecogen will not sell its products to parties for which the intended
use is to earn revenue from metered energy to third parties (i.e., ADG Energy
“On-Site Utility” energy projects) other than to ADG Energy. In cases where ADG
Energy has the opportunity to sell Cogeneration products to an unaffiliated
party in the New England States and where Tecogen has no other appointed
representation in that specific region, ADG Energy may buy/resell the
Cogeneration product as specified under the terms of this agreement. If,
however, Tecogen has appointed a local exclusive representative in that specific
New England region, ADG Energy will defer to the local representative for
pricing and other specific details for working cooperatively.


IN WITNESS WHEREOF, the parties hereto have caused this Facilities and Support
Services Agreement to be duly executed and delivered by their proper and duly
authorized representatives as of the effective day first above written.


TECOGEN INC.
 
AMERICAN DG ENERGY INC.
 
 
 
 
 
By:
/s/ Bonnie J. Brown
 
By:
/s/ Jesse T. Herrick
Name:
Bonnie J. Brown
 
Name:
Jesse T. Herrick
Title:
Chief Financial Officer
 
Title:
Chief Financial Officer




